                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                No. 1:19-cv-280-MOC

  MEGHAN MARIE NEIRA on behalf of
  herself and all others similarly situated,

                     Plaintiffs,
   v.                                                        ORDER

  GOODFELLAS PIZZA, INC. and
  AARON FOX,

                    Defendants.




         THIS MATTER is before the Court on a Motion to Conditionally Certify a Collective

Action and Facilitate Notice filed by Plaintiff Megan Marie Neira, individually and on behalf of

all others similarly situated, under 29 U.S.C. § 216(b). (Doc. No. 10). Plaintiff seeks conditional

certification of her Fair Labor Standard Act (“FLSA”) claims and authorization to send court-

supervised notice of this action pursuant to Section 216(b). Defendants oppose the motion. For

the following reasons, the Court grants Plaintiff’s motion in part.

        I.   BACKGROUND

         A. Named Plaintiff and FLSA Opt-In Plaintiffs

         Defendant Goodfellas Pizza, Inc. employed the Named Plaintiff Meghan Neira (“Named

Plaintiff”) as a delivery driver at one of their Domino’s stores during the statutory period and as

recently as June 2019. (Ex. C, Neira Decl. at ¶ 1). Additional early opt-in Plaintiff Mallory

Mathis has joined this suit by filing a consent to join form pursuant to 29 U.S.C. § 216(b). (See

e.g., Ex. D, Mathis Decl.). Mathis was employed by Defendants as a delivery driver at their




                                                 1
        Case 1:19-cv-00280-MOC-WCM Document 19 Filed 06/08/20 Page 1 of 6
Domino’s store based in Elgin, South Carolina, from approximately April 2019 to March 2020.

(Id.).

          B. Relationship Between Defendants

          Defendant Goodfella’s Pizza, Inc. operates numerous Domino’s franchise stores

throughout North and South Carolina. Defendant Aaron Fox is an owner, officer, and director of

Defendant Goodfella’s Pizza, Inc. Plaintiff alleges that Fox exercises centralized ownership,

centralized management, centralized control workforce relations, and centralized and interrelated

control of operations with regard to all delivery drivers employed by Defendants.

          C. Delivery Drivers Have Similar Job Duties

          Defendants employ delivery drivers to deliver pizza and other food items to customers.

(Answer, Doc. No. 4 at ¶ 2; Exs. C-D at ¶ 2). Defendants require their delivery drivers to

provide their own vehicles and further require that those vehicles are insured and kept in a safe,

legally operable condition. (Answer, Doc. No. 4 at ¶¶ 10, 16; Exs. C-D at ¶ 3).

          D. Delivery Drivers Share Common Wage Rates

          Defendants pay their delivery drivers sub-minimum wage hourly rates, relying on a tip

credit applied according to the time that they perform deliveries. (Compl., Doc. No. 1 at ¶ 1;

Exs. C-D at ¶ 2). Because Defendants have only claimed a tip credit up to the bare applicable

minimum wage, the practical effect of invoking the tip credit is to standardize all affected

employees at the minimum wage rate. Thus, all drivers within the collective have been paid the

same nominal wage rate during the recovery period.

          E. Delivery Drivers Incur Similar Vehicle Costs to Perform Their Jobs

          Defendants’ delivery drivers incur costs for gasoline, vehicle parts and fluids, repair and

maintenance services, insurance, depreciation, and other expenses (“automobile expenses”)




                                                   2
         Case 1:19-cv-00280-MOC-WCM Document 19 Filed 06/08/20 Page 2 of 6
while delivering pizzas and other food items for the benefit of Defendants. (Compl., Doc. No. 1

at ¶ 13; Exs. C-D at ¶ 3).

       F. The Same Reimbursement Policy Applies to All of Defendants’ Delivery Drivers

       Defendants do not pay drivers for their actual “out-of-pocket” automobile expenses.

Rather, Plaintiffs are commonly paid on a per-mile basis, as little as $.25/mile, and well below

the required IRS rate. (Exs. C-D at ¶ 4).

       G. Illustration of Sub-Minimum Wage Rates

       Plaintiff intends to show through collective-wide, expert vehicle costing testimony that

Defendants’ reimbursement model is fundamentally flawed because Defendants do not

reasonably estimate the actual expenses of owning and operating a vehicle for pizza delivery.

Plaintiff contends that failure to reimburse means actual wages delivery drivers received “free

and clear” fell below minimum wage, thus violating the FLSA.

       Named Plaintiff asserts in her motion that Defendants’ treatment of her clearly illustrates

that minimum wage deficits result from Defendants’ low reimbursement rates. Named Plaintiff

was effectively reimbursed less than $0.30 per mile for miles driven on Defendants’ behalf. (Ex.

C at ¶ 4). Similarly, while employed by Defendants, Defendants reimbursed Early Opt-In

Plaintiff Mathis as little as $0.25 per mile for miles driven on Defendants’ behalf. (Ex. D at ¶ 4).

During the relevant time period, the IRS business mileage reimbursement rate ranged between

$0.58 and $0.535 per mile, which reasonably approximated the automobile expenses incurred

delivering pizzas. (http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates).

       According to Plaintiff, using the lowest IRS rate per mile driven ($0.535 per mile) in

effect during Plaintiff Neira’s employment as a reasonable approximation of her automobile

expenses, every mile driven on the job decreased her net wages by at least $0.235 ($0.535 –




                                                 3
      Case 1:19-cv-00280-MOC-WCM Document 19 Filed 06/08/20 Page 3 of 6
$0.30) per mile. Thus, Defendants consistently “kicked back” to Plaintiff Colon $0.235 per mile

or more, thus placing her hourly wage at a rate far lower than the applicable and local minimum

wage. Plaintiff and Opt-In Plaintiffs contend that the reimbursements they received were

inadequate to reimburse them for the automobile expenses they incurred delivering food for

Defendants. (Exs. C-D at ¶ 4).

       II. LEGAL STANDARD

       The FLSA provides that a plaintiff “may maintain a collective action against [her]

employer for violations under the act pursuant to 29 U.S.C. § 216(b).” Quinteros v. Sparkle

Cleaning, Inc., 532 F. Supp. 2d 762, 771 (D. Md. 2008). In particular, Section 216 provides:

       [a]n action . . . may be maintained against any employer . . . in any Federal or State court
       of competent jurisdiction by any one or more employees for and in behalf of himself or
       themselves and other employees similarly situated. No employee shall be a party plaintiff
       to any such action unless he gives his consent in writing to become such a party and such
       consent is filed in the court in which such action is brought.

29 U.S.C. § 216(b). To serve the “broad remedial purpose” of the FLSA, courts are afforded the

power to authorize notice to other potential class members of their rights to “opt-in” to a

plaintiff’s case and form a collective action. Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165,

170 (1989). These early notices, authorized by the court, are helpful to protect against

misleading communications by the parties, resolve disputes regarding the content of any notice,

prevent the proliferation of multiple individual lawsuits, assure that the joinder of additional

parties is accomplished properly and efficiently, and expedite resolution of the dispute. Id. at

170-72.

          In deciding whether an FLSA action may proceed as a collective action, courts in the

Fourth Circuit have adopted a two-step inquiry. Adams v. Citicorp Credit Servs., 93 F. Supp. 3d

441, 452-53 (M.D.N.C. 2015). At the initial “notice stage,” the Court determines whether




                                                  4
      Case 1:19-cv-00280-MOC-WCM Document 19 Filed 06/08/20 Page 4 of 6
Plaintiff and potential opt-in plaintiffs are “similarly situated” to merit sending notice of the

action to possible members of the class. If they are, additional plaintiffs are permitted to “opt-in”

to the lawsuit. Id. (quoting Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 519

(5th Cir. 2010)). At the notice stage,

       [p]laintiffs generally need only make a relatively modest factual showing that a
       common policy, scheme, or plan [that violated the law] exists. To meet this
       burden and to demonstrate that potential class members are similarly situated,
       [p]laintiffs must set forth more than vague allegations with meager factual support
       regarding a common policy to violate the FLSA. Their evidence need not,
       however, enable the court to determine conclusively whether a class of similarly
       situated plaintiffs exists, and it need not include evidence that the company has a
       formal policy of refusing to pay overtime.

Adams, 93 F. Supp. 3d at 453 (quoting Mitchel v. Crosby Corp., 2012 WL 4005535, at **2-3 (D.

Md. Sept. 10, 2012)). At this stage of the proceedings, the Court does not resolve factual

disputes, make credibility determinations, or decide substantive issues on the merits. Id. at 454.

In other words, the standard for conditional certification at the notice stage is a lenient one. Id. at

452-53. The second step of the two-step process usually occurs after discovery has largely been

completed and allows a court the opportunity to make a final determination “of whether all

plaintiffs are sufficiently similarly situated to proceed together in a single action.” Id. (quoting

Acevedo, 600 F.3d at 519).

       III. DISCUSSION

       The Court finds that Plaintiff has met the lenient standard of demonstrating that Plaintiff

and opt-in plaintiffs are similarly situated. Therefore, the Court will grant Plaintiff’s motion at

this early stage in the proceedings. However, Defendants argue in their response in opposition

that the parties have not conferred on the specifics of the Notice to the proposed class. Before

this Court approves the Notice, Defendants ask for the parties to be able to meet and confer

regarding the proposed Notice. The Court will grant Defendants’ request.


                                                  5
      Case 1:19-cv-00280-MOC-WCM Document 19 Filed 06/08/20 Page 5 of 6
                                             ORDER

(1) The Motion to Conditionally Certify a Collective Action and Facilitate Notice filed by

   Plaintiff Megan Marie Neira, individually and on behalf of all others similarly situated, under

   29 U.S.C. § 216(b), (Doc. No. 10), is GRANTED in part in accordance with the terms of

   this Order.

(2) Within thirty (30) days of this Order, the parties shall meet and confer regarding Plaintiffs’

   proposed Notice, and the parties shall submit to the Court an agreed-upon proposed Notice to

   the proposed class. If the parties cannot agree on the terms, the parties shall submit their own

   proposed Notices.

                                          Signed: June 6, 2020




                                                 6
     Case 1:19-cv-00280-MOC-WCM Document 19 Filed 06/08/20 Page 6 of 6
